DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Response to Restriction/Election Requirement filed 31 May 2022. Claims 1-43 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/US2018/012735, filed 08 January 2017; PRO 62/443,749, filed 08 January 2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Election/Restrictions
Applicant’s election of Group I, Claims 1-18 and 23-39, in the reply filed on 31 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19-22 and 40-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 May 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claims 1 and 23: “a pressure gradient device for creating a pressure gradient through the nanoporous membrane”; and 
Claims 2 and 24: “a device for reversing the pressure gradient through the nanoporous membrane”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
“a pressure gradient device such as a pump, a diaphragm, a vacuum device, a thermoelectric device such as a peltier [sic] device, a mechanical device for fluid flow modification, or the like” (pg. 9, lines 3-4); and
“a device for reversing the created pressure gradient is provided, and may include a pump controller for changing the direction of pump rotation, a switch for changing polarity or removing electrical power from a thermoelectric device, a valve or fluid diversion structure, a vacuum controller for changing or removing vacuum from one side of the membrane, or the like” (pg. 9, lines 5-9).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 8-10, 18, 27, and 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 5 and 27, the limitation “wherein the range of pore diameters in the nanoporous membrane is on the average between 20 nanometers and 120 nanometers” is indefinite because it is unclear what is meant by “on the average”. Does Applicant intend for the pore diameters to exceed the range of 20-120 nm so long as the average diameter is between 20-120 nm? Or does Applicant require that the pore diameters be restricted to 20-120 nm? This is not clear. Further, the Specification does not associate any “average” with pore diameter; see pg. 10, lines 3-5. Please amend accordingly.
Regarding Claims 8 and 30, the limitation “for containing tangential flow of a biofluid” is introduced. However, Claims 1 and 23 have introduced “a tangential fluid flow velocity of a biofluid”. Is Applicant referencing this tangential fluid flow of biofluid? Or is Applicant introducing a unique tangential flow of a different biofluid? The Examiner will assume the former. Please amend, e.g., “for containing the tangential flow of the [[a ]]biofluid”. Claims 9, 10, 31, and 32 are also rejected due to their dependence on Claims 8 and 30.
	Regarding Claim 18, there is insufficient antecedent basis for “the related plurality of pores” in the phrase “where the plurality of pores of the first surface are of a greater diameter than the related plurality of pores that extend through the second surface”.
	Furthermore, it is unclear what Applicant is intending by “related”. Are pores on the first surface “related” to pores on the second surface by geometry, size, aspect ratio, surface chemistry, etc.? The lack of specificity for this limitation renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter for which the inventors consider the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-12, 15, 23-25, 28-34, and 37 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by FISSELL et al. (US PGPub 2009/0131858 A1).
	Regarding Claims 1 and 23, FISSELL discloses an ultrafiltration system (p0003, p0015) comprising a silicon nitride nanoporous membrane (p0008, p0088), a housing that contains the membrane with a fluid delivery passageway positioned to deliver fluid across the membrane (p0015), and a pump configured to pass fluid through the fluid delivery passageway (p0017). An exemplary system is disclosed in Example 2, FIG. 3, p0159.
	The preambles “for isolating extracellular vesicles from biofluids” (Claim 1) and “for isolating cell free DNA from biofluids” (Claim 23) merely state the intended use of each invention and further fail to distinguish or limit the body of each claim. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) (MPEP 2111.02 II).
	Regarding Claims 2 and 24, FISSELL discloses the devices of Claims 1 and 23, respectively. As stated in the 35 USC 112(f) interpretation of Claims 2 and 24, the claimed “device for reversing the pressure gradient” includes “a pump controller for changing the direction of pump rotation, a switch for changing polarity or removing electrical power from a thermoelectric device, a valve or fluid diversion structure, a vacuum controller for changing or removing vacuum from one side of the membrane, or the like” (Specification, pg. 9, lines 5-9). FISSELL further discloses the addition of devices to clean the membrane by thermal, acoustic, electrical or mechanical means (p0114) that reverses fouling of the pores of the nanoporous membrane (i.e., a device for reversing the pressure gradient; p0115).
	Furthermore, the limitation “to release captured extracellular vesicles” is directed towards an intended result of the use of the claimed device. Claim scope is not limited by claim language that suggests or makes optional but does not limit a claim to a particular structure. Because the prior art, singly or in combination, teaches all claimed structural language, the “adapted to” or “adapted for” clause in question is optional and does not limit the claim. The clause expresses the intended use of the claimed structural element and thereby, does not further limit the claim (MPEP §2111.04).
	Regarding Claims 3 and 25, FISSELL discloses the devices of Claims 1 and 23, respectively. FISSELL further discloses a silicon nitride nanoporous membrane (i.e., the nanoporous membrane is nanoporous silicon nitride; p0008, p0088).
Regarding Claims 6 and 28, FISSELL discloses the devices of Claims 1 and 23, respectively. FISSELL further discloses a tangential flow of 1-2 mL/min across the face of the membrane (p0187). FISSELL also discloses the housing that holds the membrane has dimensions of a width of, e.g., 100 mm (p0030), and the membranes channels are approximately 400 µm thick (FIG. 1; p0157); for the disclosed tangential flow of 1-2 mL/min, this indicates a tangential flow velocity of approximately 0.42-0.84 mm/sec, which reads on the claimed range of a tangential flow velocity between 100 micrometers per second and 10 centimeters per second.
Furthermore, the instant limitations are directed toward materials or articles worked upon by the claimed device, namely, fluid flowing through the device, and is therefore, not subject to patentability. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115). Even further, because FISSELL has shown that the disclosed ultrafiltration system is capable of achieving a tangential flow velocity, especially within the claimed range, the instant limitations are necessarily met.
Regarding Claims 7 and 29, FISSELL discloses the devices of Claims 1 and 23, respectively. FISSELL further discloses a 30 mmHg cross-membrane pressure (p0076), which is approximately 4 kPa, which reads on the claimed range of a created pressure gradient through the nanoporous membrane being between 1 pascal and 1 atmosphere.
Furthermore, the instant limitations are directed toward materials or articles worked upon by the claimed device, namely, fluid flowing through the device, and is therefore, not subject to patentability. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115). Even further, because FISSELL has shown that the disclosed ultrafiltration system is capable of achieving a transmembrane pressure differential, especially within the claimed range, the instant limitations are necessarily met.
Regarding Claims 8-10 and 30-32, FISSELL discloses the devices of Claims 1 and 23, respectively. FISSELL also discloses the housing that holds the membrane has a length of less than 300 mm (i.e., a channel having a channel length; the channel length along the principal direction of flow is between 1 millimeter and 1 meter; p0030) and the membranes channels are approximately 400 µm thick (i.e., a channel having… a channel height; the channel height is between 100 nanometers and 1 millimeter; FIG. 1; p0157).
The limitation “for containing tangential flow of a biofluid” (Claims 8 and 30) is directed toward an intended use of the claimed membrane. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II).
Regarding Claims 11, 12, 15, and 33, 34, 37, FISSELL discloses the devices of Claims 1 and 23, respectively. FISSELL further discloses the membranes are surface coated with polyethylene glycol (i.e., wherein the nanoporous membrane further comprises a coating; wherein the nanoporous membrane further comprises a defined surface chemistry; wherein the nanoporous membrane further comprises polyethylene glycol; p0034, p0105).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 5, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over FISSELL et al. (US PGPub 2009/0131858 A1).
Regarding Claims 4 and 26, FISSELL discloses the devices of Claims 1 and 23, respectively. FISSELL further discloses that for a 1 mm × 1 mm area, there are approximately 104 pores (p0101); other examples have a range of pore densities, e.g., 105 pores (p0092). While these pore densities are less than the claimed at least 107 pores per square millimeter, FISSELL further discloses the number of pores on the membrane is dependent on the desired filtration volume (p0092). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would find the claimed range of at least 107 pores per square millimeter to be an obvious design choice. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
Regarding Claims 5 and 27, FISSELL discloses the devices of Claims 1 and 23, respectively. FISSELL further discloses membranes with 10 to 100 nm pore sizes (p0158), which significantly overlaps with the claimed range of between 20 nanometers and 120 nanometers and therefore, establishes a case of prima facie obviousness (MPEP 2144.05). Absent showings that the claimed range would be advantageous, significant, or critical beyond expected results, such a range is obvious to one of ordinary skill in the art. 

Claim(s) 13 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over FISSELL et al. (US PGPub 2009/0131858 A1) in view of LI et al. (Langmuir, 2016, 32, pg. 11386-11394).
Regarding Claims 13 and 35, FISSELL discloses the devices of Claims 1 and 23, respectively. FISSELL further discloses the nanoporous membranes can be further modified with surface treatments (p0103-0105); however, FISSELL is deficient in disclosing the nanoporous membrane further comprises a carbenylated monolayer.
LI discloses the functionalization of inorganic surfaces with functional organic molecules (abstract); to a silicon nitride surface, LI discloses the formation of a carbenylated monolayer (§Introduction, par. 4, pg. 11387; §Materials, pg. 11387; FIGs. 1 and 2). Advantageously, the introduction of such an organic interface expands the usefulness of passivated inorganic surfaces as SiN to be stably functionalized with desirable functional coatings (§Introduction, par. 3-4, pg. 11386-11387; §Conclusion, pg. 11392). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to provide a carbenylated monolayer as taught by LI to the nanoporous membrane disclosed by FISSELL.

Claim(s) 14 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over FISSELL et al. (US PGPub 2009/0131858 A1) in view of HIRSCH et al. (US PGPub 2008/0179243 A1).
Regarding Claims 14 and 36, FISSELL discloses the devices of Claims 1 and 23, respectively. FISSELL further discloses the nanoporous membranes can be further modified with surface treatments (p0103-0105); however, FISSELL is deficient in disclosing the nanoporous membrane further comprises an aliphatic coating.
HIRSCH discloses the functionalization of a separation surface with aliphatic groups (p0006). Advantageously, the use of aliphatic groups provides a hydrophobic character to the surface and allows for Van der Waals interactions with target molecules (p0007). Absent additional details or specificity as to the type of aliphatic coating or desired properties of the claimed nanoporous membrane, such an aliphatic coating as disclosed by HIRSCH on the nanoporous membranes taught by FISSELL would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention.

Claim(s) 16 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over FISSELL et al. (US PGPub 2009/0131858 A1) in view of ARECHIGA et al. (US PGPub 2014/0353231 A1).
Regarding Claims 16 and 38, FISSELL discloses the devices of Claims 1 and 23, respectively. FISSELL further discloses the nanoporous membranes can be further modified with surface treatments (p0103-0105); however, FISSELL is deficient in disclosing the nanoporous membrane further comprises a zwitterionic species.
ARECHIGA discloses ceramic membrane surfaces functionalized with zwitterionic acid molecules (p0060); advantageously, such a functionalization prevents membrane fouling (p0060). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to provide a zwitterionic species as taught by ARECHIGA onto the ceramic silicon nitride nanoporous membranes disclosed by FISSELL.

Claim(s) 17 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over FISSELL et al. (US PGPub 2009/0131858 A1) in view of STINE et al. (Langmuir 2007, 23, pg. 4400-4404).
Regarding Claims 17 and 39, FISSELL discloses the devices of Claims 1 and 23, respectively. FISSELL further discloses the nanoporous membranes can be further modified with surface treatments (p0103-0105); however, FISSELL is deficient in disclosing the nanoporous membrane further comprises an aminated interface.
	STINE discloses the amination of silicon nitride films for bioMEMS devices (silicon nitride bioMEMS: §Introduction, par. 1, pg. 4400; amination: §Introduction, par. 4, pg. 4401). Advantageously, aminating silicon nitride surfaces greatly expands on the functional capabilities of the surface, especially for biological applications (§Introduction, par. 4, pg. 4401; §Conclusion, pg. 4404). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to provide an aminated interface as disclosed by STINE for the silicon nitride nanoporous membrane disclosed by FISSELL.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over FISSELL et al. (US PGPub 2009/0131858 A1) in view of VLASSIOUK et al. (PNAS, 106, 50, December 15, 2009; pg. 21039-21044).
Regarding Claim 18, FISSELL discloses the device of Claim 1. FISSELL further discloses the pores of the nanoporous membrane include other shapes and extend from one surface of the membrane to the other (p0090; FIG. 1). FISSELL is deficient in explicitly disclosing that the plurality of pores of the first surface are of a greater diameter than the related plurality of pores that extend through the second surface.
VLASSIOUK discloses modification of silicon nitride membrane pores to provide conical shaped pores (abstract) where the diameter of the pore at one surface of the membrane is greater than the diameter of the pore at the opposite surface of the membrane (FIG. 3). Advantageously, such pore structures provide excellent separation capabilities and offer a versatile platform for biomolecule separations, especially DNA analysis (middle and end of par. 4, pg. 21039) and further, have excellent selectivity in filtration processes (§Conclusions, par. 1, pg. 21043). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to provide such a claimed pore geometry as disclosed by VLASSIOUK for the silicone nitride nanoporous membranes taught by FISSELL.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777